NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



R.J. REYNOLDS TOBACCO                  )
COMPANY,                               )
                                       )
            Appellant,                 )
                                       )
v.                                     )    Case No. 2D18-4007
                                       )
ROSEMARIE C. GRAFFEO,                  )
individually and as Personal           )
Representative of the Estate of        )
FRANK GRAFFEO; PHILIP                  )
MORRIS USA INC., and                   )
LORILLARD TOBACCO COMPANY,             )
                                       )
            Appellees.                 )
                                       )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Pasco County; Declan P. Mansfield,
Judge.

Marie Attaway Borland and Troy A.
Fuhrman of Hill Ward Henderson,
Tampa; and Charles R.A. Morse of
Jones Day, New York, New York for
Appellant R.J. Reynolds Tobacco
Company.

Maegen P. Luka and Celene H.
Humphries of Brannock & Humphries,
Tampa; Eric D. Roslansky of The Ruth
Law Team, St. Petersburg; Brent R.
Bigger and Shane A. Newlands of Paul
Knopf Bigger, PLLC, Tampa, for
Appellee Rosemarie C. Graffeo.

No appearance for remaining
Appellees.




PER CURIAM.

            Affirmed.


VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                   -2-